Per Curiam.
Without expressing any opinion as to whether the city prison is virtually a part of the penitentiary under the provisions of the consolidation act, for the reasons stated in the opinion of the learned justice who heard the motion in the court below, namely that the prisoner has never begun to serve his term under the judgment of the court of general sessions, all proceedings under such judgment having been stayed, and the prisoner having been only m a place of detention, pending appeals taken by himself upon which he has obtained stays of proceedings, the order appealed from should be affirmed.